     Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

ORLANDA DEL CARMEN PEÑA ARITA,§
Individually, as Next Friend of D.M.A. and §
C.M.A., and Representative of the Estate of §
MARCO ANTONIO MUÑOZ,                        §
       Plaintiffs,                          §
                                            §
v.                                          §          CIVIL ACTION NO. 7:19-cv-288
                                            §
UNITED STATES OF AMERICA, et al., §
       Defendants.                          §


                       PLAINTIFF’S MOTION FOR LEAVE TO FILE
                            THIRD AMENDED COMPLAINT



       Plaintiff ORLANDA DEL CARMEN PEÑA ARITA on her own behalf, as Next Friend of

her children D.M.A. and C.M.A., and on behalf of her deceased husband, Marco Antonio Muñoz,

respectfully moves this Court for leave to file a THIRD AMENDED COMPLAINT pursuant to

Rule 15 of the Federal Rules of Civil Procedure. Plaintiff brings this action on behalf of herself,

her minor sons, and her deceased husband’s estate for violation of his civil rights. Plaintiff filed

this suit against the United States and individual Customs and Border Protection Agents, as well

as the County of Starr, Texas, and individual employees of Starr County, Texas.


                                     A.      BACKGROUND


1.     Plaintiff filed her original complaint in this action on August 18, 2019. Dkt. No. 1. Less

than three weeks later, on September 4, 2019, Plaintiff filed her First Amended Complaint, naming

additional parties as defendants, as a matter of course as permitted by Rule 15(a)(1)(A) of the

Federal Rules of Civil Procedure. Dkt. No. 16. Less than one month later, on October 2, 2019,
Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      1
     Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 2 of 7




Plaintiff requested leave to file a Second Amended Complaint in order to correct minor errors that

could have required Defendants to undertake unnecessary efforts. Dkt. No. 59. This Court granted

that motion on October 10, 2019. Dkt. No. 60.


2.     Plaintiff now seeks leave of court to amend her Second Amended Complaint. See Third

Amended Complaint (attached to this Motion as Exhibit “A”). The amendments remove claims

against Starr County jailers in their official capacity only, and add factual allegations detailing the

actions and omissions of the individual defendants in this lawsuit. These facts are derived from a

Report of Investigation by the Texas Rangers into the death of Mr. Muñoz and a Starr County

Sheriff’s Master Incident Report about the death of Mr. Muñoz.


                                          B. ARGUMENT


3.     Rule 15(a)(2) of the Federal Rules of Civil Procedure states that “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave. The court should

freely give leave when justice so requires.”


4.     In instructing trial courts to “freely” grant leave to amend, the language of Rule 15(a)

“evinces a bias in favor of granting leave to amend.” Smith v. EMC Corp., 393 F.3d 590, 595 (5th

Cir. 2004) (quotation marks omitted). Therefore, “[a] district court must possess a ‘substantial

reason’ to deny a request for leave to amend.” Id. (quoting Lyn-Lea Travel Corp. v. Am. Airlines,

283 F.3d 282, 286 (5th Cir. 2002)).


5.     The Fifth Circuit has outlined five considerations a court should use to determine “whether

to grant a party leave to amend a complaint: 1) undue delay, 2) bad faith or dilatory motive, 3)




Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      2
     Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 3 of 7




repeated failure to cure deficiencies by previous amendments, 4) undue prejudice to the opposing

party, and 5) futility of the amendment.” Id.


6.     Plaintiff’s request to amend is not the result of “undue delay.” Id. “[D]elay alone is an

insufficient basis for denial of leave to amend: The delay must be undue, i.e., it must prejudice the

nonmoving party or impose unwarranted burdens on the court.” Mayeaux v. Louisiana Health

Service and Indem. Co., 376 F.3d 420, 427 (5th Cir. 2004). Plaintiff is seeking leave to amend five

months after filing her Second Amended Complaint, before any discovery has occurred, and before

this court has ruled on any of Defendants’ motions to dismiss. Auster Oil & Gas, Inc., 764 F.2d

381, 391 (5th Cir. 1985) (overturning a district court’s denial of a motion to amend filed “just six

months after” the prior complaint). As Mr. Muñoz tragically died in the custody of Defendants, he

cannot say what occurred while in their custody. Before discovery, Plaintiff has diligently sought

to uncover further facts surrounding Defendants’ actions that led to Mr. Muñoz’s death and, when

appropriate, amend the complaint to include critical facts found in those efforts.


7.     Second, Plaintiff’s request for leave is not driven by “bad faith or dilatory motive.” Smith,

393 F.3d at 596. Plaintiff’s Third Amendment Complaint contains no new claims—it merely

contains additional facts specifying the acts and omissions of Defendants that were contained in

documents that the Plaintiff received through the Report of the Investigation by the Texas Rangers

and the Starr County Sheriff’s Master Incident Report. Plaintiff gains nothing from delay in itself;

quite the contrary—any such delay merely postpones the date on which she may obtain relief for

the tragic death of her husband.




Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      3
       Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 4 of 7




8.      Third, Plaintiff has not exhibited “repeated failure to cure deficiencies by previous

amendments.” Smith, 393 F.3d at 596. As discussed above, Plaintiff seeks to amend based on facts

discovered through on-going efforts to investigate the death of Mr. Muñoz in Defendants’ custody.


9.      Fourth, granting leave to amend will not cause “undue prejudice to the opposing part[ies].”

Smith, 393 F.3d at 596. Undue prejudice results if amendment “would require the defendant to

reopen discovery and prepare a defense” for a new claim. Id. (internal quotation marks omitted).

Admittedly, if leave to amend is granted, Defendants may have to file new Motions to Dismiss

(MTD). But, given that Defendants’ legal arguments would be identical to those within the

Motions already filed, any inconvenience on Defendants would be minor. Such minor

inconvenience certainly does not arise to the high standard of “undue prejudice.” Smith, 393 F.3d

at 596; see Auster Oil & Gas, 764 F.2d at 391 (“That [Plaintiff] endeavored chiefly to correct any

flaws in its original statement of its claims and did not seek to allege new causes of action also

cuts in favor of holding that justice requires allowing the amendment.”).


 10.    Turning to the last consideration an amendment is considered futile if “the amended

complaint would fail to state a claim upon which relief could be granted.” Stripling v. Jordan Prod.

Co., 234 F.3d 863, 873 (5th Cir. 2000). To determine futility, a court applies “the same standard

of legal sufficiency as applies under Rule 12(b)(6),” that is, “whether in the light most favorable

to the plaintiff and with every doubt resolved on his behalf, the complaint states any valid claim

for relief.” Id. (internal quotation marks omitted). Here, for the reasons outlined in Plaintiff’s

responses to the Defendants’ motions to dismiss, see Dkt. Nos. 116, 133, 134, Plaintiff has stated

valid claims for relief stemming from Mr. Muñoz’s death caused by the actions and inactions of

Defendants.


Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      4
      Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 5 of 7




11.    In sum, all five Smith factors favor granting Plaintiff leave to amend her Second Amended

Complaint. Granting leave will not prejudice the opposing parties or this Court. It will merely

allow Plaintiff to add specificity to her claims against the individual Defendants, based on

information uncovered in the Texas Ranger’s investigation into Mr. Muñoz’s death.


                             B.      CONCLUSION AND PRAYER


7.     Plaintiff respectfully requests that this Court allow her to file her Third Amended

Complaint, attached to this Motion.


Submitted this 19th day of March, 2020.


                                       Respectfully Submitted,


                                       Texas Civil Rights Project


                                       /s/Erin D. Thorn

                                       Efrén C. Olivares
                                       Attorney-in-Charge for Plaintiff
                                       State Bar No. 24065844
                                       SDTX Bar No. 1015826
                                       efren@texascivilrightsproject.org
                                       Erin Thorn Vela
                                       State Bar No. 24093261
                                       SDTX Bar No. 2744303
                                       erin@texascivilrightsproject.org
                                       Zachary Dolling
                                       State Bar No. 24105809
                                       SDTX Bar No. 3290949
                                       zachary@texascivilrightsproject.org
                                       Ricardo Garza
                                       State Bar No. 24109912
                                       SDTX Bar No. 3336127
                                       ricky@texascivilrightsproject.org
Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      5
     Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 6 of 7




                                       1017 W. Hackberry Ave.
                                       Alamo, Texas 78516
                                       Tel: (956) 787-8171 ext. 125

                                       John Escamilla*
                                       State Bar no. 00793699
                                       Escamilla Law Firm PLLC
                                       john@escamillalawfirm.com
                                       1021 Martin Ave.
                                       McAllen, Texas 78504
                                       Tel: (956) 618-4999
                                       Fax: (888) 635-4715
                                       *Pro hac vice

                                       THE VARGAS LAW OFFICE
                                       Daniel E. Vargas
                                       State Bar No. 24072403
                                       Federal ID No. 1286250
                                       220 South 12th. Ave., Suite A
                                       Edinburg, Texas 78539
                                       Ph: (956) 287-3743
                                       Fx: (956) 287-3992
                                       Em: thevargaslawoffice@gmail.com
                                       Attorneys for Plaintiff
                                       Orlanda del Carmen Peña Arita




Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      6
     Case 7:19-cv-00288 Document 144 Filed on 03/19/20 in TXSD Page 7 of 7




                                 CERTIFICATE OF SERVICE


I, Erin D. Thorn, hereby certify that a copy of the foregoing Motion for Leave to File Second
Amended Complaint will be timely served on all Defendants in accordance with the Federal Rules
of Civil Procedure.

                                               /s/Erin D. Thorn
                                               Erin D. Thorn


                               CERTIFICATE OF CONFERENCE

        As of the date of this Motion for Leave to File a Third Amended Complaint, counsel for
Plaintiff has conferenced with counsel for each defendant who has appeared in this action. Counsel
for each defendant has advised that they are opposed to the filing of this motion.


                                               /s/Erin D. Thorn
                                               Erin D. Thorn




Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – Motion for Leave to File Third
Amended Complaint
                                                                                                      7
